DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 directed to an invention non-elected without traverse.  Accordingly, claims 7-9 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"A method for improving accuracy of correction of fuel quantity at a time when a recirculation valve (RCV) is opened, the method comprising the steps of: correcting injection amount of fuel based on consideration factors when the RCV is operated to be opened, wherein the consideration factors comprise: property values of a flow path of the RCV, the flow path being mounted to an intake pipe to connect between a front end of a compressor close to atmosphere and a rear end of the compressor adjacent to combustion chambers; a first calculation value obtained by calculating an amount of air to be introduced into the combustion chambers after circulating from the flow path of the RCV to the intake pipe; and a second calculation value obtained by calculating an amount of hydrocarbon to be introduced into the flow path of the RCV by purging evaporative gas, wherein the property values of the flow path of the RCV comprise concentration of hydrocarbon contained in circulative intake air circulated to the intake pipe, and the concentration of hydrocarbon is calculated based on a spread/delay model, wherein the spread/delay model divides the flow path of the RCV into a predetermined number of cells, wherein among the predetermined number of cells, a first cell corresponds to an inlet of the flow path of the RCV and a last cell corresponds to an outlet of the flow path of the RCV, and wherein the spread/delay model is constructed by modeling spread and delay of gas introduced into the flow path of the RCV assuming that cells of the predetermined number of cells shift in a sampling time." in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claim  enables opportunities to improve accuracy of correction of fuel quantity at the time when a recirculation valve (RCV) is opened, in which occurrence of misfire and stoppage of an engine are inhibited by correcting injection amount of fuel in consideration of hydrocarbon entering an intake pipe and a flow path of the RCV at the time of purging evaporative gas.. 
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747